Hill, J.
Where the owner brought suit against a municipality for alleged consequential damages to his property from the raising of the street upon which it fronted, and the municipality defended on the ground that the property had been enhanced in value by the improvement, evidence offered by the plaintiff that he had paid a certain amount of the cost of paving the street was properly rejected as being irrelevant. (a) The question above dealt with was the only one urged in the brief of counsel for the plaintiff in error.

Judgment affirmed.


All the Justices concur.